

116 S2928 IS: Higher Education Sustainability Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2928IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Whitehouse (for himself, Mr. Merkley, Ms. Rosen, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to reauthorize the University Sustainability Program.
	
 1.Short titleThis Act may be cited as the Higher Education Sustainability Act of 2019. 2.University Sustainability Program amendmentsSection 881 of the Higher Education Act of 1965 (20 U.S.C. 1161u) is amended—
 (1)in subsection (a)— (A)by striking paragraph (1) and inserting the following:
					
 (1)In generalFrom the amounts appropriated to carry out this section, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall make grants to eligible entities to establish sustainability programs to design and implement the teaching and practice of sustainability, including in the areas of staff and faculty professional development, energy management, greenhouse gas emissions reductions, green building, waste management, transportation, resilience, green workforce, and other aspects of sustainability that integrate the local community with multidisciplinary academic programs and are applicable to the private and government sectors.; and
 (B)by striking paragraph (3)(B) and inserting the following:  (B)a nonprofit consortium, association, alliance, or collaboration operating in partnership with more than 1 institution of higher education.;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting in alignment with local community needs after following purposes; (ii)in subparagraph (D)—
 (I)by striking establish and inserting scale established; (II)by striking purchasing, toxics management,; and
 (III)by inserting resilience, green workforce, after transportation,; and (iii)in subparagraph (G), by inserting economics, law, political science, after business,; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking of and inserting relating to; and
 (ii)in subparagraph (C), by inserting city and State governments, after business,; (3)in subsection (e), by striking $250,000 or more than $2,000,000 and inserting $200,000 or more than $500,000; and
 (4)in subsection (f), by striking 2009 and inserting 2020.